Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed memory device having the specific first and second planes of multiple level cell (MLC) memory arrays, a control circuit configured to perform a write operation and a read operation on the first and the second planes, and an input/output circuit connected to each of the first and second planes for instructing the specific reading of first bit from the first plane and fourth bit from the second plane responsive to a first read instruction from an external controller, and reading of the second bit from the first plane and the third bit from the second plane responsive to a second read instruction from the external controller, as recited in the independent claim 1, lines 2-34.
Claims 10-11 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the claimed memory device having the specific first and second planes of multiple level cell (MLC) memory arrays, a control circuit configured to perform a write operation on the first and the second planes, and an input/output circuit connected to each of the first and second planes for instructing the specific writing of first bit to the first plane and fourth bit to the second plane responsive to a first write instruction that targets an even word line, and writing of the second bit to the first plane and the third bit to the second plane responsive to a second write instruction that targets an odd word line, as recited in the independent claim 10, lines 2-28.
Claims 12-20 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggest the claimed method for carrying out the same reading steps/operations as those in claims 1-9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/HIEP T NGUYEN/Primary Examiner, Art Unit 2137